Appellate Case: 20-4118     Document: 010110633025       Date Filed: 01/18/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         January 18, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  FERNANDO CORONADO,

        Plaintiff - Appellant,

  and

  TABETHTHA CORONADO,
                                                              No. 20-4118
        Plaintiff,                                   (D.C. No. 2:18-CV-00083-CW)
                                                                (D. Utah)
  v.

  K. OLSEN, West Valley City Police
  Officer; JACOB HILL, West Valley City
  Police Officer; WEST VALLEY CITY, a
  political subdivision,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, LUCERO, Senior Circuit Judge, and MORITZ,
 Circuit Judge.
                  _________________________________

        In response to a 911 call about suicidal threats and domestic violence, West

 Valley City’s SWAT team arrived at Fernando Coronado’s apartment building. After

 several hours of failed negotiations with Coronado—during which Coronado



        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-4118    Document: 010110633025       Date Filed: 01/18/2022     Page: 2



 continuously threatened his family and the police—the SWAT team cordoned the

 area around his fourth-floor apartment. When Coronado eventually exited his

 apartment, he yelled at the officers and slapped his bare chest while ignoring the

 SWAT team’s commands to stop, put his hands up, and get on the ground. After

 Coronado noticed Officers Jacob Hill and Kenneth Olsen approaching him from

 behind, he took several steps towards them. The officers told him to get on the

 ground. Coronado failed to comply and the two officers fired their tasers, subduing

 him.

        Coronado sued Officer Hill, Officer Olsen, and West Valley City under 42

 U.S.C. § 1983, alleging the officers used excessive force when deploying their tasers.

 The district court granted summary judgment for the defendants. Finding no

 constitutional violation by the officers, we AFFIRM the district court’s grant of

 summary judgment.

                                   I. Background

        On August 3, 2016, Tabeththa Coronado called 911 to report that her husband,

 Fernando Coronado, was threatening to kill himself and their family. She told the

 911 dispatcher that Coronado had been drinking and that he had held a knife to his

 own throat while threatening to “kill everybody.” Supp. App. at 14. Tabeththa also

 reported that there was a firearm in the apartment and that Coronado might have a

 pocketknife with him.

        Pursuant to the 911 dispatcher’s instructions, Tabeththa exited the apartment

 with her son and mother, who also lived in the apartment. By that time, officers from
                                            2
Appellate Case: 20-4118    Document: 010110633025       Date Filed: 01/18/2022       Page: 3



 the West Valley City Police Department had arrived at the apartment. Tabeththa

 relayed to a police officer the same information she had told the 911 dispatcher. She

 also revealed that her husband had a history of making violent threats towards his

 family.

       Shortly after arriving on scene, officers established contact with Coronado via

 his cell phone and tried to coax Coronado into leaving his apartment. When

 Coronado refused, the West Valley City SWAT team was dispatched to assist with

 the situation. A SWAT team negotiator began talking with Coronado on the phone to

 convince him to surrender peacefully.

       Negotiations ensued for several hours. While speaking with the negotiator,

 Coronado repeatedly threatened to kill anyone who attempted to restrain him or enter

 the apartment. He also claimed he had rigged his apartment door to explode and

 would detonate the explosives if any officers entered his apartment. Coronado said

 he had a rifle and a knife with him and was willing to commit “suicide by cop.”

 App., Vol. 3 at 179. During the negotiations, officers also gathered information on

 Coronado’s criminal history. They discovered he had several prior convictions,

 including aggravated assault with a weapon.

       Coronado’s apartment building has two sets of exterior stairs, one on the north

 side and another on the south side. The SWAT team formulated a plan to lure

 Coronado to officers on the south-side stairs who would use a tactical shield for

 protection. Officers on the north-side stairs would wait on the floor below and then

 climb up the stairs and approach Coronado from behind. The goal was to prevent

                                           3
Appellate Case: 20-4118    Document: 010110633025        Date Filed: 01/18/2022    Page: 4



 Coronado from reentering his apartment and potentially reaching any weapons or

 explosives.

       Coronado eventually agreed to leave his apartment. When Coronado opened

 his apartment door and walked out, the SWAT team observed that Coronado was

 barefoot and unclothed from the waist up, wearing only a pair of shorts and a belt.

 Coronado approached the members of the SWAT team on the south-side stairs and

 stood a few feet from them. The officers yelled numerous overlapping instructions at

 Coronado, including to put his “hands up” and “get on the ground.” Officer Kenneth

 Olsen Body Camera Video 01 at 00:17–00:23 (filed conventionally).

       SWAT team members Hill and Olsen then climbed the north-side stairs from

 the floor below. They noticed that Coronado did not appear to have a weapon, so

 they slung their rifles and pulled out their tasers. Coronado, who did not notice that

 Officers Hill and Olsen were approaching him from behind, advanced towards the

 officers on the south-side stairs, pounded his chest, and yelled, “I f**king created

 this!” Id. at 00:44–00:46. Coronado then turned around and saw Officers Hill and

 Olsen with their tasers pointed at him. Coronado took approximately three steps

 towards the officers and Officer Hill immediately ordered him to get on the ground.

 Either Officer Hill or Officer Olsen then fired his taser and the other officer deployed

 his taser immediately after. The tasers immobilized Coronado, who fell headfirst into

 a door and onto the ground. Officers handcuffed Coronado and arranged for medical

 treatment. In total, thirty-seven seconds had passed from the moment Coronado

 exited his apartment to the moment he was tasered.

                                            4
Appellate Case: 20-4118    Document: 010110633025         Date Filed: 01/18/2022    Page: 5



       Following his arrest, Coronado was charged with six misdemeanor crimes

 related to the incident, all of which were later dropped. Coronado and his wife filed

 a § 1983 claim against Officers Hill and Olsen for excessive force. Later, they

 amended their complaint to include a claim against West Valley City for

 unconstitutional policies, practices, procedures, customs, and training. All the

 defendants moved to dismiss the complaint. The district court dismissed several

 claims but did not dismiss the excessive force or municipal liability claims. After

 discovery, the defendants moved for summary judgment on the remaining claims.

 Coronado filed a cross-motion for summary judgment. The district court granted the

 defendants’ motion for summary judgment and denied Coronado’s motion, finding

 the officers’ use of force was objectively reasonable.

                                     II. Analysis

       On appeal, Coronado argues the district court erred in granting summary

 judgment for the officers and West Valley City because a factual dispute exists as to

 whether the officers used reasonable force. We conclude the officers’ use of force

 was reasonable and affirm the district court’s grant of summary judgment.

       A. Standard of Review

       Under Federal Rule of Civil Procedure 56(a), a moving party can meet its

 burden of showing an absence of genuine dispute of material fact “either by

 producing affirmative evidence negating an essential element of the nonmoving

 party’s claim, or by showing that the nonmoving party does not have enough

 evidence to carry its burden of persuasion at trial.” Trainor v. Apollo Metal
                                            5
Appellate Case: 20-4118    Document: 010110633025        Date Filed: 01/18/2022      Page: 6



 Specialties, Inc., 318 F.3d 976, 979 (10th Cir. 2002). The burden then shifts to the

 nonmoving party to “set forth specific facts showing that there is a genuine issue for

 trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). No genuine issue

 of material fact exists unless the evidence, construed in the light most favorable to

 the nonmoving party, allows a verdict for the nonmoving party. Bones v. Honeywell

 Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004). We review de novo.

       B. Qualified Immunity

       Coronado argues the district court incorrectly concluded that the officers were

 entitled to summary judgment on the excessive force claim.

       Reviewing a grant of summary judgment in the qualified immunity context

 involves a two-part inquiry. Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d

 1255, 1259 (10th Cir. 2008) (citing Cortez v. McCauley, 478 F.3d 1108, 1114 (10th

 Cir. 2007)). “First, the plaintiff must establish the defendant violated a constitutional

 right.” Id. If no constitutional violation occurred, our inquiry ends. Id. If the

 plaintiff shows that a constitutional right was violated, “we next ask if the

 constitutional right was clearly established.” Id. “To be clearly established, either

 Supreme Court or Tenth Circuit precedent must be on point or the clearly established

 weight of authority from other courts must agree with plaintiff’s contention.” Id.

       The Fourth Amendment prohibits police officers from deploying excessive

 force in making arrests. Excessive force claims are analyzed under the

 “reasonableness” standard of the Fourth Amendment. Graham v. Connor, 490 U.S.

 386, 395 (1989). Specifically, we focus on whether the officers employed

                                             6
Appellate Case: 20-4118     Document: 010110633025        Date Filed: 01/18/2022     Page: 7



 objectively reasonable force given the totality of the circumstances. See Thomson v.

 Salt Lake Cty., 584 F.3d 1304, 1313 (10th Cir. 2009).

       The Supreme Court identified the following factors a court should consider

 when evaluating a claim that police officers used excessive force: (1) “the severity of

 the crime at issue,” (2) “whether the suspect poses an immediate threat to the safety

 of the officers or others,” and (3) “whether he is actively resisting arrest or

 attempting to evade arrest by flight.” Graham, 490 U.S. at 396. The court must

 adopt “the perspective of a reasonable officer on the scene, rather than [assuming] the

 20/20 vision of hindsight.” Id. The Graham factors require an assessment that

 accounts “for the fact that police officers are often forced to make split-second

 judgments—in circumstances that are tense, uncertain, and rapidly evolving—about

 the amount of force that is necessary in a particular situation.” Pauly v. White, 874

 F.3d 1197, 1215 (10th Cir. 2017) (quoting Graham, 490 U.S. at 397).

       Ultimately, “the inquiry is always whether, from the perspective of a

 reasonable officer on the scene, the totality of the circumstances justified the use of

 force.” Larsen, 511 F.3d at 1260. If an officer “reasonably, but mistakenly, believed

 that a suspect was likely to fight back . . . the officer would be justified in using more

 force than in fact was needed.” Id. (quoting Jiron v. City of Lakewood, 392 F.3d 410,

 415 (10th Cir. 2004)). To assess the “degree of threat facing [the] officers,” we look

 at several non-exclusive factors: “(1) whether the officers ordered the suspect to drop

 his weapon, and the suspect’s compliance with police commands; (2) whether any

 hostile motions were made with the weapon towards the officers; (3) the distance

                                             7
Appellate Case: 20-4118    Document: 010110633025         Date Filed: 01/18/2022    Page: 8



 separating the officers and the suspect; and (4) the manifest intentions of the

 suspect.” Id.

       Applying the Graham factors, we agree with the district court that no

 constitutional violation occurred as a matter of law.

       Severity of Crime. This factor is easily met. At the time the officers were

 responding to the scene, they reasonably believed—based on Coronado’s own

 statements—that Coronado had made a host of serious threats against persons and

 property. The fact that Coronado was eventually charged with misdemeanors is

 irrelevant. We examine the circumstances from the perspective of a reasonable

 officer “at the precise moment that they used force,” not with hindsight of the crimes

 the suspect was eventually charged. See Pauly, 874 F.3d at 1219. At the time the

 officers used force, they were responding to a volatile situation that easily could have

 supported serious charges.

       Immediate Threat to Safety of Officers. This factor too is easily met. The

 second Graham factor is “undoubtedly the ‘most important’ and fact intensive factor

 in determining the objective reasonableness of an officer’s use of force.” Id. at 1216

 (quoting Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir. 2010)). Use of deadly

 force is justified if there was “probable cause to believe that there was a threat of

 serious physical harm to [the officers] or to others.” Jiron, 392 F.3d at 415 (internal

 quotation marks and citation omitted).

       Coronado was given quick warnings by Officers Hill and Olsen and limited

 time to comply before he was tasered. But prior to those warnings, Coronado had

                                             8
Appellate Case: 20-4118    Document: 010110633025        Date Filed: 01/18/2022    Page: 9



 rebuffed repeated commands from SWAT team members on the south-side stairs to

 put his hands up and to get on the ground. Because Officers Hill and Olsen heard the

 other members of their team issue those commands and observed Coronado’s

 noncompliance, it was reasonable for the officers to conclude that Coronado was

 refusing to comply with commands leading up to their use of force.

       Although Coronado was unarmed and only wearing shorts, his actions prior to

 the officers’ use of force could be reasonably interpreted as hostile. Since officers

 first arrived on scene, Coronado had threatened the police officers’ lives and

 indicated his willingness to fight back if police entered his apartment and attempted

 to restrain him. Coronado also conveyed that he had weapons, his apartment was

 rigged with explosives, and he was prepared to suffer “suicide by cop.” App., Vol. 3

 at 179.

       We are “particularly deferential to the split-second decisions police must make

 in situations involving deadly threats.” Estate of Valverde by & through Padilla v.

 Dodge, 967 F.3d 1049, 1060 (10th Cir. 2020) (internal quotation marks and citation

 omitted). The fact that Coronado did not actually carry out any of his threats before

 the officers’ use of force does not decrease the officers’ assessment of danger during

 the confrontation. We do not look at whether Coronado actually intended to harm the

 officers or detonate his apartment, but rather whether a reasonable officer could have

 believed a threat of serious physical harm existed at the time. As the district court

 correctly found, reasonable officers would have believed that Coronado posed an

 immediate threat.

                                            9
Appellate Case: 20-4118     Document: 010110633025        Date Filed: 01/18/2022       Page: 10



        Given Coronado’s inebriated state, he was unpredictable and had demonstrated

  a propensity for threatening and aggressive behavior. The officers were on the fourth

  floor of a building with stairs to their back and a railing to their side. Even an

  unarmed man who charged could do considerable damage. Moreover, the officers

  were armed with guns and tasers, and Coronado was within a few feet of them. Had

  he approached any closer, he would have been within reaching distance of their

  weapons.

        Coronado argues that because officers could tell he was merely a confused,

  intoxicated person in a mental health crisis, it was unreasonable to interpret any of

  his actions as a threat. Although the officers could perceive that Coronado was

  confused and intoxicated during the encounter, a reasonable police officer would

  understand he still posed a substantial and immediate threat and the capacity to carry

  out his threats. The second Graham factor is therefore met.

        Resisting Arrest. The third Graham factor requires us to assess whether

  Coronado was actively resisting arrest or attempting to evade arrest by flight when

  the officers used force. The district court concluded that Coronado’s advance could

  reasonably be interpreted by the officers as an intention to resist officers’ commands,

  and therefore the officers acted reasonably in believing Coronado was resisting arrest

  and the use of force was justified. We agree.

        Coronado insists he was not resisting arrest because the officers could see he

  was unarmed and that he did not know he was under arrest. But even though

  Coronado did not appear to have a weapon, Coronado ignored repeated orders to

                                             10
Appellate Case: 20-4118     Document: 010110633025        Date Filed: 01/18/2022     Page: 11



  submit while swearing at the officers and beating his chest. In these circumstances,

  officers can “do little more than what they did in this case: order the suspect to raise

  his hands and get to the ground.” Valverde, 967 F.3d at 1061. Due to Coronado’s

  repeated refusal to comply with their commands, Officers Hill and Olsen had a

  reasonable basis to believe Coronado was resisting arrest or lawful commands.

        In summary, all three Graham factors support the officers’ use of force to

  subdue Coronado.

        Coronado also argues that even if Officers Hill and Olsen were entitled to use

  force, they still violated the Fourth Amendment because the officers recklessly

  created the need to use force. He cites to an unpublished case in support. Aplt. Br. at

  40–42 (citing Hastings v. Barnes, 252 F. App’x 197 (10th Cir. 2007)).1

        When assessing the totality of the circumstances, the use of force may be

  unreasonable “even in the face of an immediate, severe danger if the officer had

  recklessly created the danger.” Estate of Ceballos v. Husk, 919 F.3d 1204, 1224–25

  (10th Cir. 2019) (Bacharach, J., concurring) (citing Allen v. Muskogee, 119 F.3d 837,

  839–41 (10th Cir. 1997)).

        Here, the officers did not recklessly provoke Coronado. In fact, the officers

  “spent hours attempting to resolve the situation through non-confrontational

  communication.” Myers v. Okla. Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1320



        1
          In Hastings, the court found an officer acts unreasonably “when he
  aggressively confronts an armed and suicidal/emotionally disturbed individual
  without gaining additional information.” Hastings, 252 F. App’x. at 206.
                                             11
Appellate Case: 20-4118    Document: 010110633025         Date Filed: 01/18/2022    Page: 12



  (10th Cir. 1998) (finding officers acted reasonably when they decided to enter an

  apartment forcibly after hours of fruitless negotiation with the suspect). When

  officers realized that Coronado would not willingly de-escalate the situation, the

  SWAT team lured Coronado from his apartment in an attempt to prevent him from

  accessing any explosives or weapons. Officers Hill and Olsen only used force when

  Coronado refused to comply with commands and began to approach them.

                                             *    *   *

        In conclusion, all three Graham factors weigh in favor of finding that Officers

  Hill and Olsen reasonably concluded that Coronado posed a serious threat of harm to

  themselves and the other officers and did not use excessive force in using their tasers

  to subdue him.2




        2
           Coronado argues the district court improperly applied the summary
  judgment standard by failing to construe several disputed facts in his favor when
  deciding whether the officers’ use of force to subdue Coronado was reasonable. But
  Coronado fails to point to any evidence to show that the facts the district court relied
  on are disputed. He merely contends the police body cam video creates issues of
  disputed fact. We agree with the district court that the video supports the conclusion
  that an objective observer would perceive Coronado as a threat.

         Coronado also argues the district court erred by considering events that
  occurred prior to the 37-second window he was outside his apartment. According to
  Coronado, the district court should have limited its review of the officers’ conduct to
  only the short time period after Coronado exited his apartment. This argument also
  misses the mark. Our prior cases allow a court to examine an officer’s conduct “prior
  to the suspect’s threat of force” if the conduct is “immediately connected” to the use
  of force. Romero v. Bd. of Cty. Comm’rs of Cty. of Lake, 60 F.3d 702, 705 n.5 (10th
  Cir. 1995).

                                             12
Appellate Case: 20-4118     Document: 010110633025       Date Filed: 01/18/2022      Page: 13



          C. Municipal Liability

          We also agree with the district court that Coronado’s claims against West

  Valley City fail. In his amended complaint, Coronado alleged the officers’ use of

  excessive force resulted from West Valley City’s policies, practices, and failure to

  adequately train or supervise the officers. Because we conclude that no

  constitutional violation occurred, Coronado’s municipal liability claims necessarily

  fail.

          The district court also granted summary judgment for West Valley City on the

  ground that Coronado’s claims were unsubstantiated and therefore fail as a matter of

  law. Though Coronado did not contest this basis for summary judgment on appeal,

  our review of the record brings us to the same conclusion as the district court.

  Coronado failed to substantiate his claim that West Valley City ratified Officers Hill

  and Olsen’s decisions or inadequately trained the officers.

                                    III. Conclusion

          For the foregoing reasons, we AFFIRM the district court’s order granting

  summary judgment in favor of Officer Hill, Officer Olsen, and the West Valley City,

  and its denial of summary judgment for Coronado.


                                              Entered for the Court


                                              Timothy M. Tymkovich
                                              Chief Judge




                                            13